DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed on September 25, 2020 having provisional application filed on July 12, 2019. 
The IDS’s filed on October 27, 2020 and February 10, 2022 have been considered.

Specification
The use of the terms OpenStack, Kubernetes, OpenShift, and Windows, which are trade names or trademarks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, and 13 contains the trademark/trade name Kubernetes, OpenShift, and OpenStack.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product, and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, 15, 16, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere et al. (US Pub. 20190065323) in view of Bett et al. (US Pub. 20200241754) and further in view of Freilich et al. (US 20220019367).
As per claims 1 and 12,  Dhamdhere et al. disclose a computer-implemented method of backing up a containerized application using a datamover service, the method comprising: 
a) determining a stateful set of services of the containerized application to be backed up (See Fig. 4, and paragraph 0014, wherein containerized application contain stateful set of application instances and services for backup and restore); 
b) identifying a persistent volume associated with the determined stateful set of services of the containerized application (See Fig. 4, step 440, wherein the volume associated with the application is identified); 
See Fig. 4, step 460, snapshot is taken); 
d) creating a new persistent volume from the snapshot (See paragraph 0014, “the container cluster service uses an associated application instance object to create an application snapshot object that includes (1) a point-in-time copy of configuration information from the application instance object, and (2) reference(s) to snapshot volume(s) created from volume(s) associated with the application instance as part of the snapshot operation”. Therefore volume(s) are created for the taken snapshot).
Dhamdhere et al. do not particularly disclose:
e) attaching the created new persistent volume to a datamover service; 
f) copying data from the created new persistent volume to a network storage system network file system using the datamover service, thereby creating backup data stored in a storage system (See paragraph 0022, wherein the storage a network storage system. See paragraph 0053, wherein backup operation is performed by the slave node to store data in the network storage system); and 
g) deleting the created new persistent volume.
Bett et al. disclose:
e) attaching the created new persistent volume to a datamover service (See Fig. 5A, steps 502-504, wherein the slave node is assigned to perform the backup job); 
f) copying data from the created new persistent volume to a network storage using the datamover service, thereby creating backup data stored in a storage system (See Fig 5B, step 524 and Fig. 6, step 606, wherein the stateful application data is copied to the backup storage system via the persistent volume, thereby creating backup See paragraphs 0016-0018)); and 
g) deleting the created new persistent volume. See Fig. 5B, step 532, wherein the persistent storage is then removed/deleted).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dhamdhere et al. to include the teaching of Bett et al. in order to arrive at the current invention. The motivation of doing so is to facilitate the implementation of backup (or restore) workloads in a containerized environment without the co-execution of secondary storage agents therein, which traditionally manage these backup (or restore) operations as taught in Abstract of Bett et al.
Dhamdhere et al. and Bett et al. do not explicitly disclose the network storage system comprising a network file system.
Freilich et al. (CIP of US Application 16/171,097, having effective filing date of 10/26/2018) disclose a cloud-based storage system utilizing either NFS storage system. See paragraph 0382 (NSF).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dhamdhere et al. to include the teaching of Freilich et al. in order to arrive at the current invention. The motivation of doing so is to utilize variety of available storage systems that are compatible with cloud-based application API in order to allow clients to have higher flexibility for storing content and deploying application to the cloud.

See paragraphs 0004 and 0028.

As per claim 3, Dhamdhere et al. disclose the computer-implemented method of claim 1 wherein the containerized application to be backed up is executed using an OpenShift platform. See paragraph 0028.

As per claims 4 and 15, Dhamdhere et al. disclose the computer-implemented method of claim 1 wherein the containerized application to be backed up comprises at least one of a web server service, a middleware service, and a database service. See paragraph 0025, wherein “one or more host computers 202 may be arranged in an interconnected server system such as a data center or cloud”.

As per claims 5 and 16, Dhamdhere et al. disclose the computer-implemented method of claim 1 wherein creating the snapshot of the identified persistent volume comprises creating a first snapshot and a second snapshot. See Fig. 4, step 460, wherein plurality of snapshots are taken.

As per claims 10 and 20, Dhamdhere et al. disclose the computer-implemented method of claim 1 further comprising restoring the application to be backed up. See paragraph 0014, wherein the method invention of Dhamdhere et al. is for both backup and restore operation.

a) mounting the storage system to the datamover service (See Fig. 5A, wherein slave node (i.e. data mover service) is assigned to perform restore job); 
b) creating a storage volume (See Fig. 5, step 508); 
c) attaching the created storage volume to the datamover service (See Fig. 5B, step 520, wherein slave node is logically attached to the persistent volume for performing the restoring job); 
d) copying data from the storage system to the storage volume (See Fig. 5, step 524 and Fig. 7, step 700, wherein during the restore operation the data is copy from backup storage system to the new/backup persistent volume); 
e) detaching the storage volume from the datamover service (See Fig. 5B, steps 532-534, wherein the persistent storage is then removed/deleted); and 
f) attaching the storage volume to the determined stateful set of services of the containerized application that was backed up. See Fig. 7, step 704, wherein master node begins managing the stateful set of services of the containerized application that was backed up.

As per claim 19, Dhamdhere et al. disclose the computer-implemented method of claim 12 further comprising initiating a backup of the cloud-based application to be backed up using a .yaml file. See paragraph 0018, “Application instance object 112 specifies source configuration information and/or files with configuration information 

As per claim 22, Dhamdhere et al. disclose a containerized application backup system comprising: 
a) a node comprising a processor that execute a containerized application to be backed up and that executes a datamover service (See Fig. 2, host computing system comprising CPU); 
b) a persistent volume electrically connected to the node (See Fig. 1, persistent volumes 150 and 155 are connected to the node); and 
c) a storage system electrically connected to the node and electrically connected to a new persistent volume, wherein the processor determines a stateful set of services of the containerized application to be backed up, identifies the persistent volume associated with the determined stateful set of services of the containerized application, creates a snapshot of the identified persistent volume, creates the new persistent volume from the snapshot. See Fig. 4, paragraphs 0014, 0038-0046, where the new persistent volume is created for the snapshots for the stateful sets of services of the containerized application.
Dhamdhere et al. do not particularly disclose: processors attaches the created new persistent volume to the datamover service, and copies data from the new persistent volume to a network file system using the datamover service, thereby creating backup data stored in the storage system. 
See Fig. 5A-5B, and corresponding written description steps 506-534, wherein the persistent volume to be backed up is assigned to the datamover service of slave node for backing up at the backup storage. The persistent storage is then removed/deleted).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dhamdhere et al. to include the teaching of Bett et al. in order to arrive at the current invention. The motivation of doing so is to facilitate the implementation of backup (or restore) workloads in a containerized environment without the co-execution of secondary storage agents therein, which traditionally manage these backup (or restore) operations as taught in Abstract of Bett et al.

As per claim 23, Dhamdhere et al. disclose the containerized application backup system of claim 22 wherein the processor in the node comprise at least one virtual processing machine. See Fig. 2, VM 216.

As per claim 24, Dhamdhere et al. disclose the containerized application backup system of claim 22 wherein the processor in the node comprises at least one physical processing machines. See Fig. 2, HW platform 220.


Freilich et al. (CIP of US Application 16/171,097, having effective filing date of 10/26/2018) disclose a cloud-based storage system utilizing either NFS storage system. See paragraph 0382 (NSF) and paragraph 0280 (object storage and S3).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dhamdhere et al. to include the teaching of Freilich et al. in order to arrive at the current invention. The motivation of doing so is to utilize variety of available storage systems that are compatible with cloud-based application API in order to allow clients to have higher flexibility for storing content and deploying application to the cloud.

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere et al. (US Pub. 20190065323) in view of Bett et al. (US Pub. 20200241754) and further in view of Lim et al. (US Pub. 20200409802).
As per claims 6 and 17, Dhamdhere et al. do not particularly disclose the computer-implemented method of claim 5 wherein the first snapshot is created at a full backup time.
Lim et al. disclose a full snapshot. See paragraph 0026, lines 21-26, “for the electronic messages within the user's email inbox at the particular point in time, both the complete data corresponding with the point in time snapshot of the user's email inbox, 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dhamdhere et al. to include the teaching of Lim et al. in order to arrive at the current invention. The motivation of doing so is to initially perform the first backup where the snapshot is of the original content.

As per claims 7 and 18, Dhamdhere et al. do not particularly disclose the computer-implemented method of claim 5 wherein the second snapshot is created at an incremental backup time. 
Lim et al. disclose an incremental snapshot. See paragraph 0026, lines 21-26, “For the electronic messages within the user's email inbox at the particular point in time, both the complete data corresponding with the point in time snapshot of the user's email inbox, which may be stored as a full or incremental snapshot, and the secondary layer that comprises a subset of the data to be indexed may be stored.”
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dhamdhere et al. to include the teaching of Lim et al. in order to arrive at the current invention. The motivation of doing so is to perform subsequent backups where the snapshots are of the differential content in order to save storage space.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere et al. (US Pub. 20190065323) in view of Bett et al. (US Pub. 20200241754) and further in view of Alluboyina et al. (US Pub. 20200310915).
As per claims 8, Dhamdhere et al. do not particularly disclose the computer-implemented method of claim 1 further comprising creating the application to be backed up from a template Helm chart. 
Alluboyina et al. disclose “as known in the art, a Kubernetes installation may include a Kubernetes master 2606 that receives instructions in the form of a helm chart 2608, StatefulSet, or operators 2610 received from a user or script.”. See paragraph 0249.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dhamdhere et al. to include the teaching of Alluboyina et al. in order to arrive at the current invention. The motivation of doing so is to improve system throughput by conveniently utilize a given template.

As per claim 9, Dhamdhere et al. do not particularly disclose the computer-implemented method of claim 1 further comprising creating the application to be backed up from a template operator. 
Alluboyina et al. disclose “As known in the art, a Kubernetes installation may include a Kubernetes master 2606 that receives instructions in the form of a helm chart 2608, StatefulSet, or operators 2610 received from a user or script.”. See paragraph 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dhamdhere et al. to include the teaching of Alluboyina et al. in order to arrive at the current invention. The motivation of doing so is to improve system throughput by conveniently utilize a given template created from a template creator.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere et al. (US Pub. 20190065323) in view of Bett et al. (US Pub. 20200241754) and further in view of Wu et al. (US Pub. 20190082026).
As per claims 13 and 14, Dhamdhere et al. do not particularly disclose the computer-implemented method of claim 12 wherein the cloud-based application to be backed up is executed using an OpenStack and/or hybrid cloud. 
Wu et al. disclose wherein the cloud-based application to be backed up is executed using an OpenStack and/or hybrid cloud. See paragraph 0003.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dhamdhere et al. to include the teaching of Wu et al. in order to arrive at the current invention. The motivation of doing so is to user design choice to arrive at a practical and predictable result since it’s disclosed at the time of the applicant’s invention that there are variety type of cloud storage platform and providers wherein the containerized application can reside on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Thanh D Vo/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139